Case 9:20-md-02924-RLR Document 3080 Entered on FLSD Docket 03/22/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                    MDL NO. 2924
    PRODUCTS LIABILITY                                                             20-MD-2924
    LITIGATION
                                                                           DISTRICT JUDGE
                                                                       ROBIN L. ROSENBERG

    This Document Relates to:                                           MAGISTRATE JUDGE
    All Actions                                                         BRUCE E. REINHART

                       GSK’S REPLY IN SUPPORT OF ITS MOTION TO
                             EXTEND DEADLINES IN PTO #47

          On March 12, GSK moved this Court for relief from the March 15, 2021 deadline to

   substantially complete production of non-custodial documents. The request came as no surprise

   to Plaintiffs, for GSK previously had discussed its proposed schedule adjustments with Plaintiffs

   and Special Master Dodge, and GSK shared the submission with Plaintiffs in advance of filing.

   After reviewing GSK’s proposal and submission, Plaintiffs did not oppose the request for relief.

   GSK’s Mot. at XX (Dk # 3044). In a paperless order issued that same day, the Court found “good

   cause” to vacate the March 15 deadline and otherwise reserved ruling on GSK’s specific requests.

   (Dk #3045).

          On March 17, Plaintiffs filed a response to GSK’s request and again confirmed they have

   no objection to GSK’s extension proposal. Pls.’ Response at 1 (Dk # 3062). As a result, there is

   no live dispute between the parties about the appropriateness of the revised interim production

   deadlines GSK proposes. GSK respectfully requests the Court to approve the following revised

   schedule, which Plaintiffs do not oppose:

        DATE                                         DESCRIPTION
    March 31, 2021     Substantially complete production of the following:
                           Non-custodial files related to safety and pharmacovigilance,
                              storage/distribution, and marketing;




                                                  1
Case 9:20-md-02924-RLR Document 3080 Entered on FLSD Docket 03/22/2021 Page 2 of 6




                                Additional non-custodial Chemistry, Manufacturing, and Controls
                                 materials;
                              Non-custodial laboratory notebooks containing non-cumulative
                                 information;
                              Non-custodial miscellaneous hard copy archive documents;
                              Located non-custodial underlying materials for cases included in
                                 report from GSK’s adverse events system related to ranitidine and
                                 specific MedDRA inquiries (cancer/neoplasm); and
                              Non-custodial materials related to recent tests conducted in 2020.
       April 16, 2021    Substantially complete production of additional non-custodial data related
                         to direct sales, chargebacks, rebates, and pricing from an outside vendor.
       May 14, 2021      Substantially complete production of non-custodial pre-clinical/clinical
                         documents.


             GSK submits that these interim GSK production deadlines are the only scheduling issues

   properly before the Court. Plaintiffs’ March 17 response, which proposed an entirely new case

   management schedule and structure for this MDL, is improper and should be stricken or

   disregarded for two reasons.

             First, in response to GSK’s request for modest relief from certain interim discovery

   deadlines applicable to GSK only, Plaintiffs’ filing proposed a radical change to the entire general

   causation and class certification discovery and briefing schedule1 set by this Court—with express

   agreement of Plaintiffs—in PTO #30. The PTO #30 schedule applies to all Defendants, not just

   GSK. But Plaintiffs did not share their proposal with GSK or any other Defendant before filing.

   When conferring about GSK’s request, counsel for GSK repeatedly asked Plaintiffs’ leadership

   whether they intended to seek relief from the August 2, 2021 general causation expert disclosure

   deadline based on GSK’s request, and if so, how much time Plaintiffs would request. Plaintiffs




   1
    Plaintiffs’ proposed schedules also would radically alter the bellwether process by, for example,
   setting bellwether trial dates and interim completion dates for “Bellwether Core Discovery” and
   fact discovery for the “Final First Group Bellwether Trial Cases” (Plaintiffs’ Proposals A and B)—
   concepts the parties have not discussed. All affected parties must have the opportunity to be heard
   before there could be such a radical overhaul of the MDL structure.


                                                    2
Case 9:20-md-02924-RLR Document 3080 Entered on FLSD Docket 03/22/2021 Page 3 of 6




   declined to share any proposed schedule adjustments. Plaintiffs’ filing therefore came as a

   complete surprise; it was the first time any Defendant learned that Plaintiffs wanted to overhaul

   the entire scheduling structure of this MDL. Plaintiffs did not engage in a meet-and-confer process

   before surprising Defendants, the Special Master, and likely the Court with their proposals, and

   they made their request—which undeniably would affect all parties in this MDL—in a “non-

   opposition” response to a targeted motion for relief filed by GSK. For this reason, alone, the filing

   is improper. If Plaintiffs truly wish to propose such a radical revision to the overall schedule and

   PTO #30, they should comply with proper procedures, meet-and-confer with the Lead and Liaison

   Counsel for Defendants, and then file a separate motion, to which all Defendants can respond.

          Second, Plaintiffs’ filing (nominally a response to GSK’s targeted request) represents a

   sprawling rehash of the multiple unfair complaints Plaintiffs have made about the discovery

   process for the last several months.            GSK objects to Plaintiffs’ insinuations and

   mischaracterizations of its discovery efforts. GSK has undertaken reasonable, good-faith and

   proportional discovery efforts to respond to plaintiffs requests, often times above and beyond what

   is required by the 26(g) reasonable inquiry standard and more than what is required for the general

   causation portion of this litigation. At the same time, GSK believes there is little value to

   relitigating past issues when Plaintiffs agree it is appropriate to extend GSK’s deadlines. The

   question before the Court is not how we got to today, but the path forward.

          Throughout this MDL, GSK has worked cooperatively to address discovery issues. Indeed,

   GSK shared its own draft Motion to Extend Deadlines and its proposed deadline modifications in

   advance of filing. Plaintiffs declined to extend the same courtesy, perhaps because GSK had

   conditioned its agreement to Plaintiffs’ request for an opportunity to respond to the unopposed

   motion on the understanding that Plaintiffs’ response would contain “no advocacy, bombs, etc.”




                                                    3
Case 9:20-md-02924-RLR Document 3080 Entered on FLSD Docket 03/22/2021 Page 4 of 6




   [Ex. 1]—a standard Plaintiffs’ failed to meet. It is also disappointing that in their Response,

   Plaintiffs did not contain their criticisms to GSK, but mischaracterized other Defendants’

   discovery efforts, though they were not the subject of the Motion. In doing so, Plaintiffs

   improperly referenced meet-and-confer and in-chambers discussions and reneged on prior

   agreements, including the parties’ prior agreement (set forth in PTO #30) regarding the timing of

   bellwether selection.

          In sum, Plaintiffs’ response is improper. It does not join the issue before the Court—GSK’s

   proposed modest extensions to interim discovery deadlines for GSK—but rather ambushes all

   Defendants, the Special Master, and this Court with a complete overhaul of the MDL schedule,

   supported by a one-sided, backward-looking, and misleading narrative of Defendants’

   considerable discovery efforts to date. The Court should strike or disregard Plaintiffs’ response

   and grant the modest interim schedule adjustments requested by GSK.



                                                               Respectfully Submitted,


   March 22, 2021

                                                               /s/ Mark Cheffo
                                                               Mark S. Cheffo
                                                               Dechert LLP
                                                               Three Bryant Park
                                                               1095 Avenue of the Americas
                                                               New York, NY 10036-6797
                                                               (212) 698-3814 phone
                                                               (212) 698-3599 fax
                                                               mark.cheffo@dechert.com

                                                               /s/ Will Sachse
                                                               Will W. Sachse
                                                               Dechert LLP
                                                               2929 Arch Street
                                                               Philadelphia, PA 19104-2808



                                                   4
Case 9:20-md-02924-RLR Document 3080 Entered on FLSD Docket 03/22/2021 Page 5 of 6




                                                 (215) 994-2496 phone
                                                 (215) 655-2496 fax
                                                 will.sachse@dechert.com

                                                 /s/ Patrick Oot
                                                 Patrick Oot
                                                 Shook, Hardy & Bacon LLP
                                                 1800 K Street NW
                                                 Suite 1000
                                                 Washington, DC 20006
                                                 (202) 783-8400 phone
                                                 (202) 783-4211fax
                                                 oot@shb.com


                                 COUNSEL FOR GLAXOSMITHKLINE, LLC




                                        5
Case 9:20-md-02924-RLR Document 3080 Entered on FLSD Docket 03/22/2021 Page 6 of 6




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 22, 2021, I electronically filed the foregoing document with

   the Clerk of the Court using CM/ECF and that the foregoing document is being served on all

   counsel of record or parties registered to receive CM/ECF Electronic Filings.

                                                               /s/ Patrick Oot




                                                   6
